 Case 2:21-cr-20031-PDB-RSW ECF No. 8, PageID.14 Filed 02/18/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      Case No. 2:21-cr-20031

                                               Paul D. Borman
                    Plaintiff,                 United States District Judge
v.

FCA, LLC,

                Defendant.
____________________________________/

                                       ORDER

      The Court sets Monday, March 1, 2021 at 10:00 a.m. for an arraignment and a plea

hearing before the District Court.

      Pursuant to Chapter Six of the United States Sentencing Guidelines Manual, the

Court will order a pre-sentence investigation and report (PSR) before it imposes a

sentence. Chapter Eight of the Guidelines Manual, “Sentencing of Organizations” sets

forth extensive applicable Guidelines and Policy Statements that the Court should

consider when the defendant is an organization. A PSR is required in this case to permit

the Court to fulfil its obligation under the Sentencing Guidelines Manual.

      SO ORDERED.


Dated: February 18, 2021                       s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge
